Matter of McKayla T.J. (Faith J.J.) (2020 NY Slip Op 05455)





Matter of McKayla T.J. (Faith J.J.)


2020 NY Slip Op 05455


Decided on October 06, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2020

Before: Friedman, J.P., Webber, Kern, Moulton, JJ. 


Docket No. B-24974/18 Appeal No. 11939 Case No. 2019-03580 

[*1]In re McKayla T.J., a Child Under Eighteen Years of Age, etc., Faith J.J., Respondent-Appellant, Edwin Gould Administration for Children and Families, Petitioner-Respondent.


Larry S. Bachner, New York, for appellant.
Dawne A. Mitchell, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.

Appeal from an order of fact-finding and disposition (one paper), Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about May 9, 2019, which, upon respondent mother's failure to appear, found, among other things, that she had permanently neglected the subject child, terminated her parental rights, and freed the child for adoption, unanimously dismissed, without costs, and assigned counsel's motion to withdraw granted.
Assigned counsel has advised this Court that after examination of the record, he has determined that respondent's case presents no viable issue, as her notice of appeal is untimely (see CPLR 5513[a], CPLR 5515[1]), and, in any event, no appeal lies from an order entered on default (see Matter of Lukes Jacob R. [Cynthia R.], 148 AD3d 420, 421 [1st Dept 2017], lv denied 29 NY3d 913 [2017]). Moreover, the appeal is moot, as respondent subsequently moved to vacate the default, and the court granted the motion. Counsel has provided respondent with a copy of the brief and informed her of her right to raise points in a pro se supplemental brief, which she has failed to submit. We have reviewed the record and agree with respondent's assigned counsel that there are no viable arguments to be raised on appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2020